      Case: 1:18-cr-00701-CAB Doc #: 30 Filed: 02/26/20 1 of 2. PageID #: 254




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )   CASE NO.: 1:18CR701
                                                    )
                Plaintiff,                          )   JUDGE CHRISTOPHER A. BOYKO
                                                    )
        v.                                          )
                                                    )
 ERIC WITHERSPOON,                                  )   GOVERNMENT’S UNOPPOSED
                                                    )   MOTION TO CONTINUE SENTENCING
                Defendant.                          )


       The United States of America, by and through its counsel, Justin E. Herdman, United

States Attorney, and Chelsea S. Rice and Elliot Morrison, Assistant United States Attorneys,

moves this Court for a brief continuance of Defendant Eric Witherspoon’s sentencing hearing to

March 17, 19, or 20, 2020. The hearing is currently scheduled for February 28, 2020.

       On February 25, 2020, Witherspoon filed a lengthy sentencing memorandum that

included a number of attachments. The government requests additional time to discuss with

defense counsel several of the claims set forth in Witherspoon’s sentencing memorandum in an

effort to resolve certain matters before the parties appear before this Court at the sentencing

hearing, and to file a response to Witherspoon’s sentencing memorandum. Undersigned counsel

has spoken to Dominic Vitantonio, one of the attorney’s for Witherspoon, who stated that he

does not oppose this continuance.
Case: 1:18-cr-00701-CAB Doc #: 30 Filed: 02/26/20 2 of 2. PageID #: 255



                                       Respectfully submitted,

                                       JUSTIN E. HERDMAN
                                       United States Attorney

                                 By:   /s/ Chelsea S. Rice
                                       Chelsea S. Rice (OH: 0076905)
                                       Elliot D. Morrison (OH: 0091740)
                                       Assistant United States Attorneys
                                       United States Court House
                                       801 West Superior Avenue, Suite 400
                                       Cleveland, OH 44113
                                       (216) 622-3752/3919
                                       (216) 685-2378 (facsimile)
                                       Chelsea.Rice@usdoj.gov
                                       Elliot.Morrison@usdoj.gov




                                  2
